Citation Nr: 0002901	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of July 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.


REMAND

The veteran is asserting that he has a disability of the back 
as a result of his period of active service.  The Board 
denied the veteran's claim in November 1980.  This decision 
is final.  38 U.S.C.A. § 7104 (West 1991).  The veteran 
sought to reopen his claim in April 1998.  The RO, in July 
1998, determined that new and material evidence to reopen had 
not been submitted.  Accordingly, the issue before the Board 
is whether new and material evidence has been submitted in 
order to reopen the veteran's claim for service connection.  

A review of the July 1998 rating action and the October 1998 
statement of the case reflects that the RO's denial was based 
in part on the following: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  This is the standard for determining new and 
material evidence as set forth by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171 (1991)

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the legal hurdle adopted in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case, was invalid.  Thus, the legal standard that remains 
valid, 38 C.F.R. § 3.156(a), requires that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."

38 C.F.R. § 3.156 provides that new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

During the course of the veteran's appeal, his representative 
in March 1999, argued that in light of the Hodge decision the 
veteran had not been provided an adequate evaluation of his 
claim in conjunction with the provisions of 38 C.F.R. 
§ 3.156(a).  The Board concurs.  

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence, to 
include medical evidence and argument in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted in order to reopen a claim 
for entitlement to service connection for 
a back disorder pursuant the Hodge and 
Elkins cases.

If the benefit sought is not granted the veteran and his 
representative should be furnished a supplemental statement 
of the case, which contains the appropriate law and 
regulations regarding finality of a Board decision and new 
and material evidence, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


